THE THIRTEENTH COURT OF APPEALS

                                   13-19-00026-CV


   Allstate Fire and Casualty Insurance Company and Allstate Insurance Company
                                          v.
                                     Jesus Inclan


                                  On Appeal from the
                      45th District Court of Bexar County, Texas
                            Trial Cause No. 2017CI08186


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED AS MODIFIED. Costs of the appeal

are adjudged against appellant, Allstate Fire and Casualty Insurance Company and

Allstate Insurance Company.

      We further order this decision certified below for observance.

January 23, 2020